



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Martynovych, 2013
    ONCA 193

DATE: 20130328

DOCKET: C56275

Simmons, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lyudmyla Martynovych

Appellant

Sam Scratch, for the appellant

Jason M. Mitschele, for the respondent

Heard: March 25, 2013

On appeal from the judgment of Justice I. Nordheimer of
    the Superior Court of Justice, dated October 22, 2012, dismissing an
    application for
certiorari
, to quash the committal order of Justice R.
    Schneider of the Ontario Court of Justice, dated September 14, 2011
.

APPEAL BOOK ENDORSEMENT

[1]

The appellant concedes that there was evidence before the preliminary
    inquiry judge capable of supporting the inference that she was resident at the
    two apartments in question, at least intermittently, together with her
    co-accused.

[2]

The reviewing judge concluded, in part:

There was ample evidence from which a trier of fact could draw
    the inference that the [appellant] was a party to drug trafficking simply from
    the items found in the two apartments.  Given the number of drug-related items
    that were found in both apartments and the fact that they were spread
    throughout the common rooms of the apartments, it is a possible and reasonable
    inference that the [appellant] had knowledge of those items.

[3]

We agree.  Regardless of the drug transactions allegedly carried out by
    the appellants co-accused, the circumstantial evidence of the cash, drugs and
    drug paraphernalia found in the two apartments, coupled with the evidence of
    the appellants residency in the apartments, constituted some evidence of
    knowledge and control by the appellant sufficient to meet the test for
    committal for trial on all charges against the appellant.  We note with respect
    to the drugs found in the eyeglasses case in the car driven by the co-accused,
    that there was evidence before the preliminary inquiry judge that the car in
    question was registered in the appellants name and, further, that the
    appellant accompanied the co-accused in the car throughout the day in issue.

[4]

The appeal from the dismissal of the appellants application for
certiorari
,
    to quash her committal for trial, is dismissed.


